Citation Nr: 1308400	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to October 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, denied service connection for a bilateral shoulder disability.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Veteran's claim was originally characterized as a claim for service connection for a bilateral shoulder disability.  However, in light of the evidence of record, the Board recharacterized the appeal as encompassing claims for service connection for a right shoulder disability and for a left shoulder disability, as reflected above, on the title page.  

In June 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claims (as reflected in a December 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the June 2012 remand was not fully completed.

In the June 2012 remand, the Board instructed the RO/AMC, among other things, to send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that was not then of record.  If the Veteran responded, the RO was to assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.

A review of the record reveals that the AMC, in June 2012, sent the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that was not then of record.  In July 2012, the Veteran responded by providing a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), wherein he indicated that he had been seen for "several things" at the VA Medical Center (VAMC) in Fayetteville, North Carolina between 2007 and 2009 or 2010.  However, although the Veteran identified those records as potentially relevant, there is nothing in the paper or electronic claims files to reflect that the AMC made any attempt to procure them.

In the June 2012 remand, the Board also instructed the RO/AMC to arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  After reviewing the claims file, and accomplishing all appropriate tests and studies (with all results made available to the examining physician prior to the completion of his or her report), the examiner was to prepare a report that included, among other things, an opinion as to whether there was clear and unmistakable evidence that any current left shoulder disability pre-existed service and, if so, whether it was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service.  The examiner was to consider and address any in- and post-service treatment records, to include the Veteran's May 1973 entrance examination, a July 1973 treatment record of left shoulder pain, and a March 1975 treatment record noting a history of left shoulder subluxation during basic training, and complete rationale was to be provided for the conclusions reached.

A review of the record reflects that the Veteran was afforded a VA examination in August 2012.  The examiner opined, in effect, that it was unlikely that the currently shown shoulder disabilities were related to service.  However, the examiner offered his opinion without first reviewing the results of testing (specifically, the results of magnetic resonance imaging he ordered, which are dated in September 2012, and are now of record), and did not expressly address the question of whether there was clear and unmistakable evidence that any current left shoulder disability pre-existed service.  In addition, it appears that the examination was conducted by a physician's assistant, rather than a physician, as requested in the remand.

Accordingly, the RO should arrange for the Veteran to undergo another VA orthopedic examination, by an appropriate physician, at a VA medical facility. The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

As noted above, the Veteran has indicated that he received potentially relevant treatment at the Fayetteville VAMC between 2007 and 2009 or 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated from 2007 to 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any relevant records from a Dr. Mark Pelstring, who reportedly treated the Veteran for arthritis from 1996 to 2003.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board notes that the record raises a question as to the appellant's current representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2012).  A power of attorney, executed on either VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).

Here, the claims file contains a VA Form 21-22, dated in March 2003, in favor of North Carolina Division of Veterans Affairs (NCDVA).  However, it has a diagonal line drawn across it, as though it has been revoked (although the word "revoked" does not actually appear on the face of the form).

Significantly, in March 2010, after the case sat dormant at the RO for about 18 months, following the receipt of the Veteran's substantive appeal in October 2008, the American Legion (AL) submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case).  A Certification Worksheet and VA Form 8 (Certification of Appeal), both dated in March 2010, reflect AL as the representative, as does an April 2010 receipt and docketing letter from the Board.  In addition, AL prepared an informal hearing presentation in the case May 2012.

In light of the foregoing, it appears possible that the Veteran may have at some point executed a VA Form 21-22 in favor of AL, thereby revoking the prior power of attorney in favor of NCDVA, and that a VA Form 21-22 in favor of AL, if in fact filed, was somehow later disassociated from the claims file.  However, it is not entirely clear.  Thus, before any further action, to include re-adjudication, is accomplished, clarification of the Veteran's representation is necessary.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should clarify, in writing, the Veteran's intentions regarding representation in this appeal, and appropriate documentation should be associated with the claims file.

2.  The RO should obtain from the Fayetteville VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated from 2007 to 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any relevant records from a Dr. Mark Pelstring, who reportedly treated the Veteran for arthritis from 1996 to 2003.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include any records from Dr. Pelstring-following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Right Shoulder Disability - The examiner should clearly identify all current disabilities related to the Veteran's claimed right shoulder disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In providing this opinion, the examiner should consider and address the Veteran's report of continuity of symptomatology regarding his right shoulder since service (as reflected in his November 2007 NOD).  The examiner should also consider and address any in- and post-service treatment records, to include an August 1974 treatment record documenting right shoulder soreness and incomplete range of motion.

Left Shoulder Disability - The examiner should clearly identify all current disabilities related to the Veteran's claimed left shoulder disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to (a) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

In rendering the requested opinion, the examiner should consider and address the Veteran's report of a continuity of symptomatology regarding his left shoulder since service (as indicated in his November 2007 NOD).  The examiner should also consider and address any in- and post-service treatment records, to include the May 1973 entrance examination report, the July 1973 treatment record of left shoulder pain, and the March 1975 treatment record noting a history of left shoulder subluxation during basic training.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that received since the RO's last adjudication of the claims) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the+-e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

